DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 01/19/2021 amended claims 4, 6, 10, 12 and added claims 13 and 14.  Claims 1-14 are pending.  Claims 1-3, 7-9, 13 and 14 are rejected.  Claims 4-6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Objection/s to the Specification
The title of the invention, “PROJECTOR AND DRIVE CIRCUIT THEREOF,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Iida (US 20180113380 A1).
Regarding claims 1 and 7, Iida teaches a projector (Fig. 8), comprising: a light source (Fig. 7), comprising: at least one red light diode (42 of 50R); at least one green light diode (42 of 50G); at least one first blue light diode (first 42 of 50B); and at least one second blue light diode (second 42 of 50B); and a drive circuit (102), comprising: a red light drive circuit (30 of 50R) configured to output a red light drive signal to the red light diode according to a red light control signal; a green light drive circuit (30 of 50G) configured to output a green light drive signal to the green light diode according to a green light control signal; a first blue light drive circuit (first 30 of 50B) configured to output a first blue light drive signal to the first blue light diode according to a first blue light control signal; and a second blue light drive circuit (second 30 of 50B) configured to output a second blue light drive signal to the second blue light diode according to a second blue light control signal, wherein the second blue light control signal and the green light drive signal have synchronous pulse (Fig. 7; [0209]-0212). 
Regarding claims 2 and 8, Iida further teaches the green light drive circuit comprises a synchronous circuit (20) connected in series with an anode of the green light diode to couple out a synchronous signal having a pulse synchronous with the green light drive signal (Fig. 7; [0209]-[0212]).

Regarding claims 13 and 14, Iida further teaches the second blue light control signal is different from the first blue light control signal (Fig. 7).

Allowable Subject Matter
Claims 4-6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 10, the closest prior art references, US 20190110349 A1, US 20190230764 A1, US 20180113380 A1, US 20180180978 A1, US 20180267395 A1, US 20160143100 A1, US 20140368798 A1, US 20140300655 A1, US 9603210 B1, US 20140313422 A1, US 20130257305 A1, US 20110062889 A1, do not teach “the synchronous circuit has a first end, a second end, a third end and a fourth end, the first end is coupled to the green light drive signal, the second end is coupled to the anode of the green light diode, the third end is coupled to the control input end of the second blue light drive circuit, and the fourth end is coupled to a cathode of the second blue light diode.”  Furthermore there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claims 4 and 10 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 5, 6, 11, and 12 depend on claims 4 and 10; hence they are also allowable.

Response to Arguments
Applicant's arguments with respect to claims 1 and 7 have been considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.

Regarding claims 1 and 7, applicant/s argue,
In brief, claim 1 includes the feature that the second blue light control signal and 
the green light drive signal have synchronous pulse. In the office action, referring to FIG. 7 of Iida, the Examiner relied on the light emitting device 42 of the light source 50R as being the red light diode, relied on the light emitting device 42 of the light source 50G as being the green light diode, relied on the first light emitting device 42 of the light source 50B as being the first blue light diode, and relied on the second light emitting device 42 of the light source 50B as being the second blue light diode. 
Further, referring to the paragraphs [0209] to [0212] of Iida, the Examiner relied on the synchronization signal S as being the features that the feature that the second blue light control signal and the green light drive signal have synchronous pulse, as recited in claim 1. 
However, the synchronization signal S in the paragraphs [0209] to [0212] of Iida is provided to the light emitting unit A and the light emitting unit B. Iida does not discloses that the synchronization signal S is synchronously provided to the light emitting device 42 of the light source 50G and the second light emitting device 42 of the light source 50B. 

Therefore, Iida fails to disclose the feature that the second blue light control signal and the green light drive signal have synchronous pulse, as recited in claim 1.  (Remarks; p. 7-9).
Examiner respectfully disagrees.  Iida unambiguously teaches “…each driver 30 receives a synchronization signal, the synchronization signal being generated by the controller 20 in order to switch the driving current” ([0209]).  There is no reason to think that any of the light sources can be operational without the synchronization signal S.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882